(indicating that, absent clear error, a district court's factual
                determinations will not be disturbed).
                            Appellant next contends that the assignment produced by
                respondents was "void" because it did not recite the amount of
                consideration that U.S. Bank paid for the assignment. According to
                appellant, this failure to recite the consideration paid violates NRS
                111.210. We disagree. NRS 111.210, part of Nevada's statute of frauds,
                applies to "contract[s] . . . for the sale of. . . an[ ] interest in lands." NRS
                111.210(1). A deed of trust assignment, however, is not a contract.
                Rather, it is a document akin to a receipt that provides a written record of
                who is entitled to foreclose on secured property as a means of satisfying a
                borrower's obligation under a promissory note.      Cf. Einhorn v. BAG Home
                Loans Servicing, Inc.,     128 Nev. , , 290 P.3d 249, 254 (2012)
                (indicating that an assignment's purpose is to complete the chain of title of
                the person seeking to enforce the note and to proceed with foreclosure).
                Thus, while a signed writing is required to transfer the beneficial interest
                in a deed of trust, see NRS 111.205, this writing does not need to recite
                consideration to accomplish its purpose. See Leyva, 127 Nev. at , 255
                P.3d at 1279 (discussing the applicability of NRS 111.205 without
                reference to NRS 111.210). Accordingly, the district court properly
                determined that the deed of trust assignment produced by respondents
                was not "void" for failure to comply with NRS 111.210(1).        Edelstein, 128
                Nev. at , 286 P.3d at 260.
                            Appellant finally contends that the district court should have
                held an evidentiary hearing to determine whether an assignment was
                missing.' Specifically, because Mortgage Electronic Registration Systems,


                      'Appellant also contends that respondents failed to establish that
                U.S. Bank is a holder in due course. There is a difference between being a
SUPREME COURT
                                                                   continued on next page...
        OF                                           2
     NEVADA


(0) 1947A
                Inc.'s website indicated that RBS Financial Products owned appellant's
                loan at some point, appellant contends that an evidentiary hearing was
                necessary to clarify the chain of title. Based upon the documentation
                presented to the district court, it was not clearly erroneous for the district
                court to conclude that respondents had provided a complete chain of title,
                Edelstein, 128 Nev. at , 286 P.3d at 260, and the district court was
                within its discretion to reach this conclusion without conducting an
                evidentiary hearing. FMR 21(2) (providing the district court with the
                discretion to determine whether an evidentiary hearing is necessary).
                Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.



                                                    P ie)?Sit       ,    C.J.




                Gibbons


                                                                                         J
                Parraguirre                                     Douglas


                                                                                        J
                                                                Saitta



                ...continued
                note "holder" and a "holder in due course," and this court has never held
                that a deed of trust beneficiary seeking to foreclose must be a holder in
                due course. See NRS 104.3302 (requiring a note holder to satisfy various
                criteria in order to be a holder in due course); Leyva, 127 Nev. at , 255
                P.3d at 1280-81 (recognizing that a note holder is entitled to enforce the
                note).

SUPREME COURT
        OF                                              3
     NEVADA


(0) 1947A
                cc: Hon. Patrick Flanagan, District Judge
                     Mark L. Mausert
                     The Cooper Castle Law Firm, LLC
                     Washoe District Court Clerk




SUPREME COURT
        OF                                        4
     NEVADA


(0) 1947A